Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 1 of 28 PagelD# 139

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JACOB ALLEY, et al.,

Plaintiffs/Counterrespondents,
v. Civil Action No. 3:20cv355
QUALITY ECO TECHNOLOGIES, LLC,

Defendant/Counterclaimant.

MEMORANDUM OPINION

This matter comes before the Court on two motions:

(1) Defendant and Counterclaim-Plaintiffs Quality Eco Technologies, LLC’s
(“QET”) Motion to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6)'
(the “QET Motion to Dismiss”) (ECF No. 8); and,

(2) Plaintiffs and Counterclaim-Defendants Jacob Alley, Paul Atkinson, and Christian
Bratton’s (collectively, the “Installers”) Motion to Dismiss Counterclaims
pursuant to Rule 12(b)(6) (the “Motion to Dismiss Counterclaims”’), (ECF
No. 12).

The Installers responded to the QET Motion to Dismiss, (ECF No. 11), and QET replied,

(ECF No. 14). QET responded to the Motion to Dismiss Counterclaims, (ECF No. 15), and the
Installers replied, (ECF No. 16). These matters are ripe for disposition.
The Court dispenses with oral argument because the materials before it adequately

present the facts and legal contentions, and argument would not aid the decisional process. The

Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.2 For the reasons that follow the Court

 

' Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6).

2 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The Installers assert
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 2 of 28 PagelD# 140

will grant in part and deny in part the QET Motion to Dismiss and grant the Motion to Dismiss
Counterclaims in its entirety.
I. Factual and Procedural Background
Because the Court addresses the QET Motion to Dismiss and the Motion to Dismiss
Counterclaims separately, and each Motion requires the Court to accept certain well-pleaded
factual allegations as true, the Court recounts the factual and procedural backgrounds for the
Motions in separate sections.

A. QET Motion to Dismiss the Installers’ FLSA Claims

 

1. Factual Background?

Plaintiffs, who worked as “Installers” for QET, bring this FLSA collective action against
QET on behalf of themselves and others similarly situated.* (Am. Compl. 4 2, ECF No. 3.) The

Installers allege that QET required them, as a part of their job tasks, to make long drives and

 

claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-19. (Am. Compl. 4 9,
ECF No. 3.) For the reasons stated below, the Court declines to exercise supplemental
jurisdiction over the Counterclaims, finding they are not “so related to the [FLSA] claims...
that they form part of the same case or controversy under Article II of the United States
Constitution.” 28 U.S.C. § 1367(a).

3 For the purpose of the QET Motion to Dismiss, the Court will accept the well-pleaded
factual allegations in the Installers’ Amended Complaint as true, and draw all reasonable
inferences in favor of the Installers. Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cnty.,
Md., 684 F.3d 462, 467 (4th Cir. 2012) (“a court ‘must accept as true all of the factual allegations
contained in the complaint’ and ‘draw all reasonable inferences in favor of the plaintiff.’”)
(quoting E.f. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th Cir.
2011)).

* Plaintiff Installers state that they “bring this action on behalf of themselves and other
similarly situated current and Installers of Defendant pursuant to 29 U.S.C. § 216(b).” (Am.
Compl. 4 4.) The Amended Complaint defines “similarly situated employees” as “individuals
who were, or are, employed by Defendant as ‘Installers’ or ‘Installation Techs,’ or with duties
similar to ‘Installers’ or ‘Installation Techs,’ within the three years preceding the filing of th[e]
[C]omplaint.” (/d.)
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 3 of 28 PagelD# 141

perform large volumes of work, resulting in their working overtime hours. (/d. {| 5-7.) The
Installers argue that because QET “misclassifies Installers as independent contractors” and pays
them only commission, QET “failed to pay them minimum wages as well as owed overtime.”
(id. 4 27.)

QET operates as a Virginia business that “provid[es] and install[s] eco-friendly
ventilation, air filtration, insulation, and power conservation products to residential and
commercial customers.” (/d. 7 4.) Plaintiffs all worked as “Installers” with QET at overlapping
times.° The Installers each “worked out of [QET’s] Richmond area operations but serviced
customers up and down the Eastern United States.” (/d. §§ 5-7.) In their roles, the Installers’
job tasks included the “manual installation and delivery of insulation, air filtration, and
ventilation products and systems.” (Jd. § 29.) The Installers allege that QET regularly required
them to take long drives “to and from out of town jobs” and perform a “large volume of jobs,”
which often “required [them] to work in excess of forty (40) hours a week.” (Ud. {J 23, 31.)

Despite being classified as “independent contractors,” the Installers allege that they
actually functioned as employees because they retained little control over their schedules and job
tasks at QET. For example, QET assigned them to certain projects, and the Installers “did not
have any control over the hours they worked.” (/d. § 25.) While performing their job duties, the
Installers allegedly wore “QET uniform{[s], typically drove QET vehicles, and used QET tools
and supplies.” (/d. 26.) QET also provided Installers with “a QET credit card for those

instances when supplies or tools had to be purchased.” (/d.) Further, QET trained the Installers

 

5 Alley worked as a QET Installer “from February 20, 2018 through February 25, 2019.”
(id. J 5.) Atkinson worked as a QET Installer “from January 10, 2019 through the present.” (/d.
6.) Similarly, Bratton worked as a QET Installer “from March 7, 2018 through the present.”
(id. § 7.) At the time they filed the present action, both Atkinson and Bratton remained on
furlough status. (/d. 3 n.3.)
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 4 of 28 PagelD# 142

about its products and “how to perform said installations.” (Ud. 24.) Finally, QET required the
Installers “to sign a non-compete agreement prohibiting them from performing work for any
QET competitors both during, and for a time period after, their employment with QET.” (dd.

q 25.)

The Installers allege that because QET classified them as independent contractors, QET
paid them on a commission basis and did not guarantee them a weekly payment equivalent to the
minimum wage. (Jd. §{] 27, 32.)° In general, the Installers assert that QET had both
“knowledge” and a “policy and practice of misclassifying Installers and/or Installation Techs as
independent contractors and not properly compensating them with minimum and overtime wages
due for work performed for [QET’s] benefit.” (da. Ff 34, 38.)

Additionally, the Installers allege that after learning of the present lawsuit, QET retaliated
against Plaintiffs Atkinson and Bratton by terminating their employment contracts. On May 19,
2020, the Installers initiated the instant action. (/d. § 50.) On May 20, 2020, the next day,
QET’s owner reached out to Atkinson and Bratton to discuss taking them off furlough status.

(id. | 51.) For instance, at 12:54 p.m., QET owner text messaged Bratton, “Are you ready to
start working.” (/d.) Atkinson alleges he received a similar message about starting work “in
Pennsylvania and Maryland.” (/d.) Later, QET’s owner contacted both Atkinson and Bratton to
let them know he had become aware of the instant action and informed them both they were “no
longer welcome at QET.” (Jd. § 52.) Specifically, QET’s owner texted Atkinson, “our atty just
reached out to us. I guess you’re looking for a lawsuit and working together?” (/d.) As to

Bratton, QET’s owner texted him:

 

6 Plaintiffs do not provide QET’s commission structure or allege how much QET paid
them in commission. (See generally Am. Compl.)

4
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 5 of 28 PagelD# 143

[Y]ou ended the relationship when you wanted to sue us.... The moment you
decided to sue us, you’re claiming that you’re being mistreated and underpaid. So
yes, you are ending your relationship with us.... Yes, I did remove you after your
lawsuit. What’s there to pretend about?

(Id. 4 54.)
The Installers assert three FLSA violations against QET:
(1) Count I: Nonpayment of minimum wage (the “Minimum Wage Claim”);

(2) Count II: Nonpayment of overtime wages (the “Overtime Wage Claim”); and,

(3) Count III: Retaliation for filing a lawful claim under the FLSA (the “Retaliation
Claim”).

(See generally id.) The Installers seek “statutory damages equal to the mandated overtime
premium pay within three (3) years preceding the filing of th{e] Complaint.” (Ud 446.) The
Installers also request that the Court “[d]esignate this action as a collective action on behalf of
the FLSA collective class.” (id. 11.)

2. Procedural Background as to the Motion to Dismiss the Amended
Complaint

On May 19, 2020, the Installers filed their collective action in this Court. (ECF No. 1.)
On June 23, 2020, within twenty-one days of receiving the summons, the Installers amended
their Complaint as of right. (ECF No. 3.) On July 20, 2020, QET filed the Motion to Dismiss.
(ECF No. 8.) On August 3, 2020, the Installers timely responded to the QET Motion to Dismiss,
(ECF No. 11), and QET replied, (ECF No. 14). For the reasons that follow, the Court will grant

in part and deny in part the QET Motion to Dismiss.
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 6 of 28 PagelD# 144

B. The Installers’ Motion to Dismiss QET’s Counterclaims
1. Factual Background’

QET brings six state law counterclaims (the “Counterclaims”) against the Installers to
recover damages “suffered by QET as a direct result of wrongdoing and misconduct engaged in
by [the Installers] while acting .. . on behalf of QET.” (Countercls. § 1, ECF No. 10.) QET
asserts that this Court has supplemental jurisdiction over these state law claims pursuant to
28 U.S.C. § 1367(a).8 (id. 94.)

Between 2018 and 2020, QET entered into contracts with homeowners in various states.
(Id. | 6.) QET hired the Installers “to install the QET products” as directed by these contracts.
(id.) QET alleges that the Installers therefore owed it “a duty to install QET’s products in
customer’s homes in a workmanlike manner and in accordance with customary standards in the
industry” and to “repair any and all defects that arose as a result of substandard work.” (Ud. 4 7.)
QET alleges that the Installers’ performance and conduct related to these contracts was deficient
in four ways.

First, QET alleges that the Installers breached these duties because their work “on many
jobs was inferior, deficient and in breach of customary standards in the industry.” (id 7 8.) QET

alleges it received “numerous complaints about the substandard work,” including issues with:

 

7 For the purpose of the Motion to Dismiss Counterclaim, the Court will accept the well-
pleaded factual allegations in QET’s Counterclaims as true, and draw all reasonable inferences in
favor of QET. Kensington Volunteer Fire Dep’t, Inc., 684 F.3d at 467 (“a court ‘must accept as
true all of the factual allegations contained in the complaint’ and ‘draw all reasonable inferences
in favor of the plaintiff.’”) (quoting E.f. du Pont de Nemours & Co., 637 F.3d at 440).

8 “(T]n any civil action of which the district courts have original jurisdiction, the district
courts shall have supplemental jurisdiction over all other claims that are so related to claims in
the action within such original jurisdiction that they form part of the same case or controversy
..+.” 28 U.S.C. § 1367(a).
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 7 of 28 PagelD# 145

“improper installation of systems and products, leaking systems, gaps in multi-layer insulation
(‘MLI’), errors programming expanded polystyrene (‘EPS’) foam, spillage of mold treatment on
a customer’s couch and floor, and many other damages to customer’s homes and property.” (/d.
9.) For example, QET cites one instance in which “Atkinson’s work was so deficient that part
of the customer’s ceiling fell in, necessitating a $4,000 refund. Atkinson refused to return
customer’s calls and routinely failed to show-up when he had promised to repair his defective
work.” (id.) Asa result, QET alleges Atkinson caused it “to incur legal fees and costs.” (/d.)
Additionally, QET states that the Installers’ alleged breaches required it to “engage[] technicians
to repair and replace the defective work at great cost and expense.” (/d. { 10.)

Second, QET alleges that Alley defamed QET to two QET employees at a local gas
station. (/d. ff 11-13.) On July 7, 2020, two QET employees were stopped to fuel up one of
QET’s company vehicles “when Alley drove by and spotted the QET van.” (/d. 4.11.) Alley
allegedly stopped at the gas station to talk with the QET employees. (/d.) During their
conversation, Alley told the QET employees that QET “stole” from him and that QET was
“scamming people.” (/d. § 12.) Alley further stated that QET had changed its name three or four
times because of “shady business practices and because of QET’s terrible online reputation.”

(Id. (quotations omitted).) Lastly, Alley told the QET employees that QET had “begged him not
to leave the company and continued to beg him to come back to work for QET for weeks after he
left.” (id.)

Third, QET avers that the Installers “each defrauded and stole from QET.” (d. { 13.)

Specifically, QET alleges that the Installers “deliberately padded invoices in order to receive

higher commissions.” (/d.) For instance, QET states that the Installers “added different
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 8 of 28 PagelD# 146

commission-able items to their invoices every week . . . [and] QET found out that [the Installers]
did not actually install the items.” (/d.)

Finally, QET alleges that it “learned from customers that Alley was high on the job.” (/d.
(quotations omitted).) As such, QET states that it terminated Alley “due to his poor quality
work, fraud, deceit and theft.” (/d@.)

As aresult, QET brings six counterclaims against the Installers:

(1) Count I: Breach of Contract—the Installers breached their contract to QET when
they failed to perform under the standards expected in the industry;

(2) Count II: Implied Indemnity—the Installers “each owe QET an implied duty to
indemnify and hold QET harmless from the damage they caused;”

(3) Count III: Negligence—the Installers failed to install QET’s products in a
reasonably prudent manner;

(4) | CountIV: Breach of Fiduciary Duty—the Installers breached their fiduciary
duty to act in good faith and with due regard for QET’s rights and interests;

(5) Count V: Conversion—the Installers wrongfully exterted dominion over QET’s
property and obtained unlawful possession of QET’s funds by falsifying invoices;
and,

(6) Count VI: Defamation—Alley defamed QET when he told two QET employees
that QET had a “shady” business reputation and “stole” from him.

(Id. 7-10.) QET seeks compensatory damages in the amount of $1,000,000 and punitive
damages in the amount of $350,000, along with post-judgment interest. (/d. 10.)

2. Procedural Background as to the Motion to Dismiss the
Counterclaims

On July 20, 2020, the same day QET filed its Motion to Dismiss, it filed the six
Counterclaims. (ECF No. 10.) On August 10, 2020, the Installers filed the Motion to Dismiss

Counterclaims. (ECF No. 12.) QET responded, (ECF No. 15), and the Installers replied, (ECF
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 9 of 28 PagelD# 147

No. 16). For the reasons that follow, the Court will grant the Motion to Dismiss Counterclaims
in its entirety.
Ii. Standard of Review: Rule 12(b)(6)

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a Complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the
applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.
1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356
(1990)). To survive Rule 12(b)(6) scrutiny, a Complaint must contain sufficient factual
information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for
relief must contain . . . a short and plain statement of the claim showing that the pleader is
entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled to relief
are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate
some factual enhancement within the Complaint to cross the line between possibility and
plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)
(internal quotation marks omitted).

A complaint achieves facial plausibility when the facts contained therein support a
reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.
at 556; see also Ashcroft v. Iqbal, 556 U.S. 662 (2009). This analysis is context-specific and
requires “the reviewing court to draw on its judicial experience and common sense.” Francis,
588 F.3d at 193 (citation omitted). The Court must assume all well-pleaded factual allegations to
be true and determine whether, viewed in the light most favorable to the plaintiff, they “plausibly

give rise to an entitlement to relief.” Jgbal, 556 U.S. at 676-79; see also Kensington, 684 F.3d at
Case 3:20-cv-00355-MHL Document17 Filed 03/29/21 Page 10 of 28 PagelD# 148

467 (finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all
of the factual allegations contained in the Complaint’ and ‘draw all reasonable inferences in
favor of the plaintiff” (quoting Kolon Indus., 637 F.3d at 440)).

Ill. Analysis

The Court addresses the QET Motion to Dismiss and Motion to Dismiss Counterclaims
separately. For the reasons that follow, the Court will grant the QET Motion to Dismiss as to
Counts I and II, but deny the Motion as to Count III. The Court concludes that the Installers do
not plausibly allege facts to show a reasonable inference of minimum wage and overtime
violations and will dismiss those claims without prejudice. But, drawing all reasonable
inferences in favor of Plaintiffs Atkinson and Bratton, the Court finds that they plausibly allege
that QET retaliated against them by terminating their employment contracts.

The Court will then grant the Installers’ Motion to Dismiss Counterclaims in its entirety,
the Court finds, alongside other courts in the Eastern District of Virginia, that it lacks jurisdiction
over QET’s Counterclaims because the Counterclaims do not arise out of the same transaction or
occurrence as the Installers’ FLSA claims.

A. The Court Will Grant in Part and Deny in Part the QET Motion to Dismiss

QET challenges the sufficiency of the Installers’ Amended Complaint on several
grounds. First, the Court will address the threshold question of whether QET engaged the
Installers as employees. Assuming all factual allegations as true and drawing all reasonable
inferences in favor of the Installers, the Court finds that QET engaged the Installers as employees
as opposed to independent contractors. Second, the Court will dismiss the Minimum Wage
Claim in Count I and the Overtime Wage Claim in Count II because the Installers do not

plausibly allege facts to state a claim for relief under the FLSA.

10
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 11 of 28 PagelD# 149

Finally, the Court concludes that Plaintiffs Atkinson and Bratton allege facts that support
a reasonable inference that QET retaliated against them by terminating their contracts after
learning of the instant action. Therefore, the Court will grant the QET Motion to Dismiss Counts
I and II, but deny the Motion as to Count III.

1. Legal Standard: Fair Labor Standards Act (the “FLSA”)

Congress enacted the FLSA to protect “the rights of those who toil, of those who sacrifice
a full measure of their freedom and talents to the use and profit of others.” Schultz v. Capital
Int'l Sec., Inc., 466 F.3d 298, 304 (4th Cir. 2006) (citation omitted). “[B]ecause the Act is
remedial and humanitarian in purpose, it should be broadly interpreted and applied to effectuate
its goals.” /d. (internal citation and quotation marks omitted). Specifically, “[t]he FLSA
imposes minimum wage and maximum hour requirements on employers.” Seagram v. David's
Towing & Recovery, Inc., 62 F. Supp. 3d 467, 473 (E.D. Va. 2014) (citing 29 U.S.C. §§ 206 and
207).

To recover under the FLSA, a plaintiff must establish an employer-employee relationship
within the meaning of the FLSA to prevail in her or his FLSA suit. Kerr vy. Marshall Univ. Bd.
of Govs., 824 F.3d 62, 83 (4th Cir. 2016). Although the FLSA defines the terms employer,’
employee,!° and employ,!! “there is . . . no definition that solves problems as to the limits of the
employer-employee relationship under the Act.” Rutherford Food Corp. v. McComb, 331 US.

722, 728 (1947). The Supreme Court of the United States has stated: “The definition of

 

° The FLSA defines an “employer,” in relevant part, as “any person acting directly or
indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. § 203(d).

10 “The term ‘employee’ means any individual employed by an employer.” § 203(e)(1).

11 ««Employ’ includes to suffer or permit to work.” § 203(g).
11
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 12 of 28 PagelD# 150

‘employ’ is broad.” Jd. Similarly, the FLSA even applies to informal and loose employment
relationships. See, e.g., Griffin v. Daniel, 768 F. Supp. 532, 538-40 (W.D. Va. 1991).

The United States Court of Appeals for the Fourth Circuit directs a court to apply the
Economic Reality Test when assessing a FLSA claim, which “focuses on whether the worker is
‘economically dependent on the business to which [she or] he renders service or is, as a matter of
economic [reality], in business for [her- or] himself.” Kerr, 824 F.3d at 83 (quoting Schultz v.
Capital Int’l Sec., Inc., 466 F.3d 298, 304 (4th Cir. 2006) (brackets in original)). Under the
Economic Reality Test, also known as the “Si/k Test,”!* a court should consider six non-
exhaustive factors: “(1) the degree of control that the putative employer has over the manner in
which the work is performed; (2) the worker’s opportunities for profit or loss dependent on his
managerial skill; (3) the worker’s investment in equipment or material, or his employment of
other workers; (4) the degree of skill required for the work; (5) the permanence of the working
relationship; and (6) the degree to which the services rendered are an integral part of the putative
employer’s business.” Schultz, 466 F.3d at 304-05.

Because “no one factor is dispositive,” Griffin, 768 F. Supp. at 539, the Court must
consider as the “ultimate question posed by the Si/k Test: whether the agents were, as a matter of
economic reality, dependent on the business they served, or, conversely, whether they were in

business for themselves,” Schultz, 466 F.3d at 305.

 

!2 “This Court follows the six-factor test set forth in United States v. Silk, 331 U.S. 704
(1947), abrogated in part by 503 U.S. 318 (1992), to determine whether a worker is an

independent contractor or employee for purposes of the FLSA.” Salinas v. Com. Interiors, Inc.,
848 F.3d 125, 137 (4th Cir. 2017) (citation omitted).

12
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 13 of 28 PagelD# 151

2. The Installers Plausibly Allege That QET Engaged Them As
“Employees” Under the FLSA

Reading the Amended Complaint favorably, the Installers demonstrate that QET engaged
them as “employees” under the Silk Test. Schultz, 466 F.3d at 304. The Amended Complaint
supports the reasonable inference that the Installers, through their role with QET, economically
depended on their work with QET, retained little control over their jobs and duties, invested little
in QET, and rendered services integral to QET’s business. See McFeeley v. Jackson Street Ent.,
825 F.3d 235, 242 (4th Cir. 2016) (finding defendant acted as employer under FLSA when it,
among other things, required workers to follow written guidelines, set fees for workers, and
dictated workers’ schedules).

In looking to the first Silk factor, “the degree of control that the putative employer has
over the manner in which the work is performed,” the facts presented in the Amended Complaint
create a reasonable inference that QET exercised substantial control over the manner in which
the Installers worked. Schultz, 466 F.3d at 304. For instance, QET trained the Installers about its
products and “how to perform said installations.” (Am. Compl. § 24.) Then, QET assigned
Installers their jobs and tasks, leaving Installers little control over their own schedules. (/d.

4 25.) QET also required Installers to take long drives “to and from out of town jobs” and
perform a “large volume of jobs,” which regularly “required [the Installers] to work in excess of
forty (40) hours a week.” (Jd. J] 23, 31.) Perhaps most persuasively, QET required the
Installers, despite their role as independent contractors, “to sign a non-compete agreement
prohibiting them from performing work for any QET competitors both during, and for a time
period after, their employment with QET.” (/d. ] 25.) The first Silk factor weighs in favor of

finding that the Installers functioned as QET employees.

13
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 14 of 28 PagelD# 152

As to the second Silk factor, “the worker’s opportunities for profit or loss dependent on
his [or her] managerial skill,” the Amended Complaint does not show that the Installers’
opportunities for profit or loss depended on their managerial skill. Schultz, 466 F.3d at 304. The
Installers only allege that they received commission. The Installers do not provide that such
commission included opportunities for the Installers to earn more or less depending on the skill
with which they performed their duties. See Schultz, 466 F.3d at 307 (finding, in discussing the
second Silk factor, “no evidence [the workers] could exercise or hone their managerial skill to
increase their pay”). For example, the Installers do not allege that they “set prices for, or sold or
promoted, the products they were made to install on their assigned installations.” (See Resp.
QET Mot. Dismiss 4, ECF No. 11.) Therefore, the second Si/k factor weighs in favor of finding
that the Installers functioned as QET employees.

As to the third Silk factor, “the worker’s investment in equipment or material, or his
employment of other workers,” the Court finds that the Installers’ roles did not allow them to
invest in QET material or equipment. Schultz, 466 F.3d at 304. While performing their job
duties, the Installers wore “QET uniform[s], typically drove QET vehicles, and used QET tools
and supplies.” (/d. 426.) QET supplied the Installers with a credit card in case they needed to
purchase equipment or materials on the job. Indeed, no facts that the QET allowed the Installers
to employ other workers to assist in the completion of tasks. As such, the third Si/k factor also
weighs in favor of a finding that they functioned as QET employees.

Although the Installers do not state facts in support of the fourth and fifth Si/k factors, the
degree of skill required for the work and the permanence of the working relationship, the Court
observes that the services the Installers rendered plausibly comprised an integral part of QET’s

business under the sixth Silk factor. Schultz, 466 F.3d at 304. The Installers tasks included

14
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 15 of 28 PagelD# 153

“delivering and installing . . . materials and/or devices a customer had ordered from QET.” (Am.
Compl. § 21.) Certainly, such installations constituted an integral part of QET’s business as a
provider and installer of “eco-friendly ventilation, air filtration, insulation, and power
conservation products to residential and commercial customers.”"? (/d. 4 4.)

Considering the Si/k factors, and keeping in mind the ultimate question posed by the Silk
Test—“whether the agents were, as a matter of economic reality, dependent on the business they
served, or, conversely, whether they were in business for themselves,” Schultz, 466 F.3d
at 305—the Court concludes that the Installers state a claim that QET engaged them as
“employees” under the FLSA. Specifically, QET, by controlling the Installers’ job tasks and
schedule; training the Installers on QET standards; providing the Installers with uniforms,
vehicles, and credit cards; and, depending on the Installers to perform an integral part of its
business, made the Installers “dependent on the business they served.” Schultz, 466 F.3d at 305.
Because the Court concludes, in a light most favorable to the Installers, that QET engaged them
as employees, the Court proceeds to other aspects of the FLSA analysis.

3. Because The Installers Do Not Plausibly Allege Their Wages, the
Court Will Grant the Q9ET Motion to Dismiss Count I

The Court will dismiss the Minimum Wage Claim because the Installers do not allege
approximations of their wages to plausibly give rise to an entitlement of relief.

In considering a plaintiff's claim for nonpayment of minimum wage under 29 U.S.C.
§ 206, a plaintiff must show that: “(1) plaintiff was employed by the defendant, (2) plaintiff was

engaged in interstate commerce . . . , (3) plaintiff was not compensated for all hours worked

 

'3 Although QET challenges the Amended Complaint’s description of the Installers’
roles, including their control over their work, commission, and schedule, the Court must, at this
procedural juncture, “accept as true all of the factual allegations contained in the Complaint and
draw all reasonable inferences in favor of [the Installers].” Kensington, 684 F.3d at 467.

15
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 16 of 28 PagelD# 154

during each work-week at a rate equal to or greater than the applicable minimum wage, and

(4) none of the exemptions in 29 U.S.C. § 213 applied to plaintiff's position.” Seagram, 62 F.
Supp. 3d at 473 (citing 29 U.S.C. § 206). Such exceptions must be “narrowly construed against
the employers seeking to assert them and . . . limited to those establishments plainly and
unmistakably within the exemptions terms and spirit.” Darveau v. Detecon, Inc., 515 F.3d 334,
337-38 (4th Cir. 2008).

To state a claim for nonpayment of minimum wage under the FLSA, a plaintiff “must at
least allege approximate wages such that the Defendants will be able to frame a meaningful
response.” Seagram, 62 F. Supp. 3d at 473 (citing Walker v. Serv. Corp. Int’l., No. 4:10cv48,
2011 WL 1370575, at *7 (W.D. Va. Apr. 12, 2011) (“[A] wage and hour complaint, whether
brought under the FLSA or as a breach of contract action, must at least allege approximate
wages.”’)).

Even reading the Amended Complaint favorably, the Installers do not “allege
approximate wages” that would allow the Court or QET to assess the plausibility of their
Minimum Wage Claim under the FLSA. Seagram, 62 F. Supp. 3d at 473. “At this procedural
juncture, a plaintiff may meet this initial standard by estimating the length of her average
workweek during the applicable period and the average rate at which she was paid, the amount
of overtime wages she believes she is owed, or any other facts that will permit the court to find
plausibility.” Hall v. DirectTV, LLC, 846 F.3d 757, 777 (4th Cir. 2017) (internal citations
omitted). The Installers do not allege more than mere labels and conclusions that QET paid
“failed to pay them minimum wages” based on the Installers’ commission payments. (/d. { 27.)
While possible that commission did not amount to minimum wage, absent even a statement as to

average wages, the Installers do not present facts that would allow the Court to make a finding

16
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 17 of 28 PagelD# 155

that their allegations “cross the line between possibility and plausibility of entitlement to relief.”
Giacomelli, 588 F.3d at 193 (internal quotation marks omitted).

Because the Installers do not allege even an approximation of their average commission
per their relative hours, the Court will dismiss Count I without prejudice.

4. Because the Installers Provide Conclusory Statements as to Their Pay
Rate, the Court Will Grant the QET Motion to Dismiss Count II

The Court will dismiss the Overtime Wage Claim because the Installers do not even
allege average hours fail to state a claim for relief for payment.

In looking to a plaintiff's claim for nonpayment of overtime wages under 29 U.S.C.

§ 207, a plaintiff must plead: “(1)} that he worked overtime hours without compensation; and

(2) that the employer knew or should have known that he worked overtime but failed to
compensate him for it.” Butler v. DirectSat USA, LLC, 800 F. Supp. 2d 662, 667 (D. Md. 2011).
The Court follows the lenient approach detailed in Butler, requiring only that a plaintiff detail
“the types of work activities that occupied Plaintiffs’ alleged overtime hours [in order to] |
provide[] Defendants with sufficient notice of the basis of the allegations to form a response.”
800 F. Supp. 2d at 668; see also Rodriguez v. F & B Solutions LLC, 20 F. Supp. 3d 545, 547
(E.D. Va. 2014) (noting “that a record of the precise number of hours worked is normally in the
possession of the employer and as such, can often be obtained through discovery”).

Although the Installers need not allege the specific hours they worked in excess and did
not receive compensation for, they must still allege “sufficient factual content from which the
Court can infer [that a defendant] failed to pay overtime wages.” Peterson v. M.J.J., Inc., No.
16cv3629, 2017 WL 4098755, at *4 (D. Md. Sept. 13, 2017). A plaintiff may meet this initial
burden “by estimating the length of [his or] her average workweek during the applicable period

and the average rate at which she was paid, the amount of overtime wages she believes she is

17
Case 3:20-cv-00355-MHL Document17 Filed 03/29/21 Page 18 of 28 PagelD# 156

owed, or any other facts that will permit the court to find plausibility.” Hall, 846 F.3d at 777
(internal citations omitted).

Here, the Installers proffer no such averages. They do not allege “sufficient factual
content” to state a claim for overtime wages because they do not provide more than the fact that
they allegedly worked in excess of forty hours a week. The Installers assert that QET “did not
pay them or other similarly situated employees overtime compensation for hours worked in
excess of forty (40) hours a week.” (Am. Compl. { 32.) As to their rate of pay, the Installers say
only that QET paid them “on a ‘commission’ basis, irrespective of hours worked above forty
(40) hours in an individual week.” (/d. ]35.) Although the Court notes that well-settled law
does not require that the Installers “identify a particular week in which they worked
uncompensated overtime hours,” the Installers must “do more than merely allege that they
regularly worked in excess of forty hours per week without receiving overtime pay.” Id.
(emphasis in original); see also Rodriguez, 20 F. Supp. 3d at 547 (noting “that a record of the
precise number of hours worked is normally in the possession of the employer’).

Under the proper lenient reading of what could constitute an overtime claim, the lack of
allegations even as to average hours fall short of stating a claim. Without such facts, the
Amended Complaint does not plausibly give rise to an entitlement to relief. Therefore, the Court

will dismiss Count II without prejudice.'4

 

'4 QET argues that the Installers qualify as “employees of a retail or service
establishment” and therefore fall under an exemption to the FLSA because (1) their rate of pay
amounts to an “excess of one and one-half times the minimum hourly rate applicable;” and,

(2) more than half their compensation for a representative period “represents commissions on
goods or services.” 29 U.S.C. 207(1).

For the reasons stated above and because the necessary facts as to the Installers’ rate of
pay for the FLSA exemption do not “clearly appear on the face of the complaint,” the Court finds
QET’s arguments inappropriate affirmative defenses at this procedural juncture. Goodman v.
Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007); see also Corning Glass Works v. Brennan, 417

18
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 19 of 28 PagelD# 157

5. Because QET Terminated Atkinson and Bratton After Learning of
the Instant Action, the Court Finds That They Plausibly Allege That

QET Retaliated Against Them

Drawing all reasonable inferences in their favor, the Court finds that Plaintiffs Atkinson
and Bratton!> plausibly state a claim for retaliation because QET, after offering to bring them
back onto work, terminated their contracts based on the instant action.

The FLSA protects a qualifying plaintiff from employer retaliation. “The retaliation
provision of the FLSA is a central component of the Act’s complaint-based enforcement
mechanism.” Darveau, 515 F.3d at 340. “To secure [employer] compliance with the substantive
provisions of the FLSA, Congress chose to rely on information and complaints received from
employees seeking to vindicate rights claimed to have been denied.” Ball v. Memphis Bar-B-Q
Co., 228 F.3d 360, 363 (4th Cir. 2000) (quotations and citations omitted).

The retaliation provision renders it unlawful “to discharge or in any other manner
discriminate against any employee because such employee has filed any complaint or instituted
or caused to be instituted any proceeding under or related to this chapter.” 29 U.S.C.

§ 215(a)(3). “The provision therefore effectuates enforcement of the Act’s substantive
provisions by removing fear of economic retaliation so that employees need not quietly accept
substandard conditions.” Darveau 515 F.3d at 340 (quotations and citations omitted).

Generally, the FLSA’s “retaliation provision requires a plaintiff simply to allege and

prove that a reasonable employee would have found the challenged action materially adverse,

 

U.S. 188, 196-97 (1974) (“the application of an exemption under the [FLSA] is a matter of
affirmative defense.”)

15 Plaintiff Alley does not join in the Retaliation Claim. Alley worked with QET until
February 25, 2019. (Am. Compl. 75.) Therefore, on May 20, 2020, at the time of the alleged
retaliation, the Alley’s term of employment with QET had already ended. (/d. J] 50-51.)

19
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 20 of 28 PagelD# 158

which in this context means it well might have dissuaded a reasonable worker from making or
supporting a charge of discrimination.” Jd. at 342. As such, the FLSA’s retaliation provision
“must not be interpreted or applied in a narrow, grudging manner.” Bail, 228 F.3d at 364. To
establish a prima facie case of retaliation under the FLSA, a plaintiff must prove that he or she
engaged in protected activity; that defendant took adverse action; and, that there is a causal
connection between the protected activity and the adverse action. Darveau, 515 F.3d at 340.

Atkinson and Bratton plausibly allege all three elements of a retaliation claim pursuant to
the FLSA. First, the Court finds that they engaged in a protected activity when they filed this
collective action for alleged violations of the FLSA. See id. (noting that filing a complaint for
alleged FLSA violations falls under “protected activity”).

Second, the Court also finds that QET took adverse action against Plaintiffs Atkinson and
Bratton when it terminated their employment. Section 215(a)(3) of the FLSA makes it unlawful
to “discharge or in any other manner discriminate against any employee because such employee
has filed any complaint or instituted or caused to be instituted any proceeding under or related to
this Act... .” 29 U.S.C. § 215(a)(3). The Amended Complaint states that Atkinson and Bratton
remained furloughed when they filed the present action on May 19, 2020. (See Am. Compl. 3
n.3, 950.) On May 20, 2020, the next day, QET’s owner reached out to Atkinson and Bratton to
bring them back to work. (/d. 951.) The Amended Complaint says that, at 12:54 p.m., QET’s
owner text messaged Bratton, “Are you ready to start working.” (/d.) Atkinson received a
similar message about starting work “in Pennsylvania and Maryland.” (/d.) Later, QET’s owner
reached out to both Atkinson and Bratton to let them know he had become aware of the present

action and to inform them both they were “no longer welcome at QET.” (/d. 9 52.) QET’s

20
Case 3:20-cv-00355-MHL Document17 Filed 03/29/21 Page 21 of 28 PagelD# 159

owner texted Atkinson, “our atty just reached out to us. I guess you’re looking for a lawsuit and
working together?” (/d.) As to Bratton, QET’s owner texted him:
[Y]ou ended the relationship when you wanted to sue us. ...

The moment you decided to sue us, you’re claiming that you’re being mistreated
and underpaid. So yes, you are ending your relationship with us.

(Id. | 54.) Because the FLSA prohibits an employer from “discharge[ing] or in any other manner
discriminat[ing] against any employee,” the Court concludes that Plaintiffs Atkinson and Bratton
amply state a claim that QET retaliated against them. 29 U.S.C. § 215(a)(3).

Finally, Plaintiffs Atkinson and Bratton plausibly allege that a “causal connection”
between their protected activity and QET’s refusal to return them from furlough exists.
Darveau, 515 F.3d at 340. Relevant here, QET’s owner said, “Yes, I did remove you after your
lawsuit. What’s there to pretend about?” (Am. Compl. 7 54.) Plainly, a causal connection exists
between their filing of the instant action and QET’s termination of their contracts. See Reardon
v. Herring, 201 F. Supp. 3d 782, 784 (E.D. Va. 2016) (a plaintiff may establish a prima facie
showing of causality by putting forth facts to support “that the retaliation closely followed the
protected activity.”)

Because Plaintiffs Atkinson and Bratton state a claim that QET retaliated against them,
the Court will deny the QET Motion to Dismiss Count III.

B. The Court Will Grant the Motion to Dismiss the Counterclaims

In the Installers’ Motion to Dismiss Counterclaims, the Installers challenge both the form
and substance of the Counterclaims. Most persuasively, the Installers argue that QET’s six
Counterclaims do not sufficiently relate to the Installers’ FLSA claims, pointing to case law in
which courts have been hesitant to allow employers to file counterclaims for monetary damages

against employees who bring FLSA claims against them. (See Mem. Supp. Mot. Dismiss

21
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 22 of 28 PagelD# 160

Countercls. 2, ECF No. 13.) The Court first considers whether the Counterclaims are
compulsory or permissive, finding all counterclaims to be permissive. As such, the Court finds
that because the permissive counterclaims lack an independent basis for subject matter
jurisdiction in this Court, and in light of FLSA policy concerns, the Court will dismiss the
Counterclaims in their entirety.

1. Legal Standard: Compulsory and Permissive Counterclaims

The burden of proving subject-matter jurisdiction lies with the party asserting that
jurisdiction is proper. See Int’! Longshoremen’s Ass'n v. Va. Int'l Terminals, Inc., 914 F. Supp.
1335, 1338 (E.D. Va. 1996) (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189
(1936); Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). Notably, the Federal Rules of
Civil Procedure instruct that “[i]f the Court determines at any time that it lacks subject matter
jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3).

Where neither diversity nor federal question jurisdiction exists over a counterclaim, a
counterclaim’s designation as “compulsory” or “permissive” determines a federal court’s
jurisdiction. Painter v. Harvey, 863 F.2d 329, 331 (4th Cir. 1988). A compulsory counterclaim
“arises out of the transaction or occurrence that is the subject matter of the opposing party’s

claim,” while a permissive counterclaim does not. See Fed. R. Civ. P. 13(a)(1)(A).!®

 

16 Federal Rule of Civil Procedure 13 provides, in pertinent part:

A pleading must state as a counterclaim any claim that—at the time of its service—
the pleader has against an opposing party if the claim: (A) arises out of the
transaction or occurrence that is the subject matter of the opposing party’s claim;
and (B) does not require adding another party over whom the court cannot acquire
jurisdiction.

Fed. R. Civ. P. 13(a)(1).
22
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 23 of 28 PagelD# 161

Accordingly, a compulsory counterclaim falls “within the ancillary jurisdiction of the
Court to entertain and no independent basis of federal jurisdiction is required.” Painter, 863
F.2d at 331. By contrast, a court does not have jurisdiction over a permissive counterclaim that
lacks its own independent jurisdictional basis. Williams v. Long, 558 F. Supp. 2d 601, 603 (D.
Md. 2008) (noting that Rule 13’s requirement that the claim and counterclaim “arise[] out of the
[same] transaction or occurrence” equates to 28 U.S.C. § 1367(a)’s requirement that the claim
and counterclaim be “so related . . . that they form part of the same case or controversy under
Article III of the United States Constitution”).
To determine whether a counterclaim qualifies as compulsory, the Fourth Circuit applies
a four-factory inquiry:
(1) Are the issues of fact and law raised in the claim and counterclaim largely the
same? (2) Would res judicata bar a subsequent suit on the party’s counterclaim,
absent the compulsory counterclaim rule? (3) Will substantially the same evidence
support or refute the claim as well as the counterclaim? and (4) Is there any logical
relationship between the claim and counterclaim?
Painter, 863 F.2d at 331. “A court need not answer all these questions in the affirmative for the
counterclaim to be compulsory.” Jd. “Rather, the tests are less a litmus, more a guideline.” Id.
2. Because the Counterclaims Do Not Arise Out of the Same
Transaction or Occurrence as the Installers’ FLSA Action and No
Independent Basis for Jurisdiction Exists, the Court Will Dismiss the
Counterclaims
Even reading in a light most favorable to QET, the Court concludes that the
Counterclaims lack an independent basis for subject matter jurisdiction in this Court as
permissive counterclaims. In cases where employers have filed counterclaims relating only to an

employee’s work performance in response to an FLSA complaint, “[f]ederal courts have been

reluctant to exercise supplemental jurisdiction over state law claims and counterclaims in the

23
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 24 of 28 PagelD# 162

context of a FLSA suit where the only connection is the employee-employer relationship.”
Williams, 558 F. Supp. 2d at 604 (collecting cases).

a. The Issues of Fact and Law Are Not “Largely the Same”
Between the Amended Complaint and the Counterclaims

As to the first Painter inquiry, the Court finds that the issues of fact and law raised in the
Amended Complaint and Counterclaims are not “largely the same.” Painter, 863 F.2d at 331."

Notably, the only facts directly related to the Installers’ FLSA claims arise from the
employer-employee relationship between QET and the Installers. QET brings the six
Counterclaims based on damages allegedly “suffered by QET as a direct result of wrongdoing
and misconduct engaged in by [the Installers] while acting . . . on behalf of QET.” (Countercls.
{ 1.) QET alleges that the Installers negligently installed QET products, breached their duties to
engage in industry standards, defrauded and stole from QET, and defamed QET. (/d. {{{ 6-13.)
While the Installers’ claims center upon QET’s wage and overtime payment under the FLSA, the
Counterclaims arise entirely from the Installers’ alleged actions during certain jobs tasked to

them by QET. The Counterclaims thus speak to the Installers’ duties under their employment

 

'7 Although Alley allegedly stated that QET “stole” from him and was scamming people,
such allegations do not sufficiently relate to the Amended Complaint to deem it a compulsory
counterclaim. Painter, 863 F.2d at 329. In Painter, the Fourth Circuit found that plaintiff's
excessive force claim involved the same questions and evidence as defendant’s defamation
counterclaim. 863 F.2d at 331-32 (finding that all the evidence focused on “a single factual
issue—what transpired during [plaintiff's] arrest”). There, the defendant police officer brought a
defamation counterclaim for plaintiff's statements in a local newspaper about the alleged assault
subsequent to her arrest, the same incident on which plaintiff based her pending excessive force
claim. Jd.

Unlike Painter, QET’s claim of defamation does not rise or fall wholly on the facts in the
Amended Complaint. While Alley’s statement that QET “stole” from him might implicate
whether QET refused to pay him minimum wage and overtime payments, that inference is less
reasonable when placed alongside Alley saying that QET was “scamming people” and had
“shady business practices.” (Am. Compl. § 12.) These statements do not rest at all on the same
factual questions as the Installers’ FLSA claims.

24
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 25 of 28 PagelD# 163

contracts and defamation law—not the FLSA. Nowhere in the Amended Complaint does QET
invoke any facts as to the Installers’ hours or compensation. In fact, QET adds facts claiming
that it overcompensated the Installers who allegedly at some point submitted fraudulent invoices
to increase their commission payments. Indeed, QET demands $1,350,000 in recompense for
these additional events.

Therefore, even drawing all inferences in QET’s favor, such allegations are not “largely
the same” as those brought by the Installers in the Amended Complaint. Williams, 558 F. Supp.
2d at 604 (finding that counterclaims for breach of contract, breach of fiduciary duty, and
invasion of privacy did not arise out of “largely the same” factual and legal issues). As such, the
Court answers the first Painter inquiry as to whether the claim in compulsory in the negative.

b. Res Judicata Would Not Bar a Subsequent Suit on
the Counterclaims

As to the second Painter inquiry, the Court concludes that res judicata would not bar a
subsequent suit on the Counterclaims. Painter, 863 F.2d at 331. Under Virginia law, res
judicata encompasses:

[a] party whose claim for relief arising from identified conduct, a transaction, or an

occurrence, is decided on the merits by a final judgment, shall be forever barred

from prosecuting any second or subsequent civil action against the same opposing

party or parties on any claim or cause of action that arises from that same conduct,

transaction or occurrence....
Bennett v. Garner, 913 F.3d 436, 440 (4th Cir. 2019).

While a subsequent action on the Counterclaims would involve the same opposing party
and quite possibly a final judgment, it would not involve a cause of action that “arises from that

same conduct, transaction or occurrence.” Jd. As the Court previously observed, the

Counterclaims do not involve the “largely the same” factual or legal questions. See Williams,

25
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 26 of 28 PagelD# 164

558 F. Supp. 2d at 604. Therefore, the Court answers the second Painter inquiry in the negative,
weighing against a finding that the Counterclaims are compulsory.

c. The Counterclaims Would Not Involve Substantially the Same
Evidence as That in the Amended Complaint

As to the third Painter inquiry, the Court finds that the Counterclaims, even read
favorably, would not involve “substantially the same evidence” as the Installers’ FLSA claims.
Painter, 863 F.2d at 331.

The Installers’ FLSA claim would necessarily rely on evidence demonstrating QET’s
commission payments and the Installers’ hours worked. In contrast, the Counterclaims will rely
on altogether different evidence, with the exception of the Installers’ employment terms. The
evidence surrounding the Counterclaims would presumably include documentation of customer’s
complaint, said job invoices versus work performed by the Installers, and testimony as to
Plaintiff Alley’s alleged defamatory statements. Accordingly, unlike the situation in Painter—
where all the evidence focused on “a single factual issue—what transpired during [plaintiff's]
arrest”— here, the evidence supporting or refuting the FLSA claims and Counterclaims would
prove to be significantly different. 863 F.2d at 332. As such, the Court answers the third inquiry
in the negative because the Counterclaims would not involve “substantially the same evidence”
as the Installers’ FLSA claims. Painter, 863 F.2d at 331.

d. The “Logical Relationship” Between the Amended Complaint
and the Counterclaims Is Tangential at Best

As to the fourth and final Painter inquiry, the Court finds that, even in a light most
favorable to QET, the “logical relationship” between the Amended Complaint and the
Counterclaims is tangential at best and therefore does not persuade. Painter, 863 F.2d at 331.

While the Installers’ claims seek minimum wage and overtime payments for the hours the

26
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 27 of 28 PagelD# 165

Installers allegedly worked, QET’s Counterclaims seek compensation for allegedly negligent
work, fraudulent job invoices, and defamation almost entirely unrelated to the Installers’ FLSA
claims. Here, the Installers’ time spent working for QET amounts to the only logical connection
between their FLSA claims and the Counterclaims. As discussed above, numerous federal courts
have refused to exercise supplemental jurisdiction over counterclaims to a FLSA claim wherein
subject matter jurisdiction heavily depends on the “employer-employee relationship” to “single-
handedly create[] a common nucleus of operative fact... .” Wilhelm v. TLC Lawn Care, Inc.,
No. 07cv2465, 2008 WL 640733, at *3 (D. Md. Mar. 6, 2008.) The Court agrees with this
analysis and answers the fourth Painter inquiry in the negative.

In sum, the Court concludes that despite drawing all reasonable inferences in QET’s
favor, the Counterclaims do not stem from the same transaction or occurrence as the Installers’
FLSA claims and amount to permissive counterclaims under Rule 13. Therefore, the Court
therefore lacks jurisdiction pursuant to 28 U.S.C. § 1367(a). The Court notes that the four-part
inquiry applied here is “less a litmus, [and] more a guideline.” Painter, 863 F.2d at 331.
Importantly, Congress enacted the FLSA to “secure [employer] compliance” with the FLSA,
Bail, 228 F.3d at 363, and therefore “remov{e] fear of economic retaliation so that employees
need not quietly accept substandard conditions,” Darveau 515 F.3d at 340. “Generally speaking,
courts have been hesitant to permit an employer to file counterclaims in FLSA suits for money
the employer claims the employee owes it, or for damages the employee’s tortious conduct
allegedly caused.” Martin v. PepsiAmericas, Inc., 628 F.3d 738, 740 (Sth Cir. 2010). “To

permit [the employer] in such a proceeding to try [its] private claims, real or imagined, against

27
Case 3:20-cv-00355-MHL Document 17 Filed 03/29/21 Page 28 of 28 PagelD# 166

[its] employees would delay and even subvert the whole process.”!® Donovan v. Pointon, 717
F.2d 1320, 1323 (10th Cir. 1983).

Because the Court answers the Painter four inquiries in the negative and in consideration
of the purpose of the FLSA, the Court finds that QET’s Counterclaims amount to permissive
counterclaims. Therefore, because no other independent basis of jurisdiction exists,!? the Court
must dismiss the Counterclaims in their entirety. See Fed. R. Civ. P. 12(h)(3).

IV. Conclusion

For the foregoing reasons, the Court will grant the QET Motion to Dismiss Counts I and
II, but deny the Motion as to Count III. (ECF No. 8.) The Court will grant the Motion to
Dismiss Counterclaims. (ECF No. 12.)

An appropriate Order shall issue.

M.
United State trict Judge

Date: 3/29 [2\
Richmond, Virginia

 

8 Tn particular, the Fourth Circuit has overturned a district court’s dismissal for
retaliation where an employer filed a state lawsuit “with a retaliatory motive and without basis in
law or fact” against a plaintiff who engaged in a protected activity. See Darveau, 515 F.3d at
343. In that case, the Fourth Circuit noted that retaliation does not require a plaintiff to prove
“that his [or her] employer retaliated against him [or her] with a materially adverse employment
action.” /d. (internal quotations and citations omitted) (emphasis added). Instead, the Court
need only find that the action at issue “would have been materially adverse to a reasonable
employee because the employer’s actions could well dissuade a reasonable worker form making
or supporting a charge of discrimination.” /d. (internal quotations and citations omitted).

'9 Although the Counterclaims’ amount in controversy exceeds $75,000, the Parties lack
diversity where QET operates as “a limited liability company organized and existing under the
laws of Virginia,” and the Installers reside in Virginia. (Countercls. 4] 2-3.) This Court lacks
diversity jurisdiction over the Counterclaims. See 28 U.S.C. § 1332. Also, the Counterclaims,

all of which are plead pursuant to Virginia law, do not present a federal question. See 28 U.S.C.
§ 1331.

28
